DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 7, 8, 12, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not have support for a third page (specification page 11 line 4-5 describes the preceding page is folded back).
Claims 11-15, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 6-9, 11-14 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson et al. (U.S. Patent Application Publication No. 20040039750 hereinafter Anderson).
	As Claim 1, Anderson teaches a display apparatus, comprising: 
a display (Anderson (¶0082 line 1-4, display 1) ; and 
a processor (Anderson (¶0081 line 1-3), a computer) configured to: 
display an image of a page included in a document having a plurality of pages (Anderson (¶0081 line 1-3), a computer display a “real life” book); 
detect a sliding operation (Anderson (¶0086 line 8-11), a click and drag on the book causes the page to turn); and 
control to display, in response to the detected sliding operation, an entire image of a first page which is not displayed until the processor detects the sliding operation (Anderson (¶0102, fig. 14A), image of the next page is not displayed until a sliding operation is detected) and a part of an entire image of a second page partially folded back, at the same time (Anderson (¶0102, fig. 14C), image of the second page (page 95) is folded back while entire image of the first page is displayed), 

As Claim 2, besides Claim 1, Anderson teaches wherein the plurality of pages comprise the first page, the second page and a third arranged in sequence order (Anderson (¶0102, fig. 14A), the document includes the previous page, the current page (page 95) and the next page).  

As Claim 3, besides Claim 1, Anderson teaches wherein the second page and third page are pages preceding the first page in the document (Henckel (col. 4 line 28-29, fig. 4), user can choose either left or right hand edges. If the choice is left hand edge, the second and third page precedes the first page (page displayed in whole without the slap)).  

As Claim 4, besides Claim 1, Anderson teaches wherein the processor is further configured to continue to display the entire image of the first page and the part - 19 -of the entire image of the second page partially folded back (Anderson (¶0102, fig. 14A), image of the second page (page 95) is folded back while entire image of the first page is displayed) during the detected sliding operation (Anderson (¶0086 line 8-11), a click and drag on the book causes the page to turn).  
As Claim 6, 11 and 17, the Claims are rejected for the same reason as Claim 1.
As Claim 7 and 12, the Claims are rejected for the same reason as Claim 2.
As Claim 8 and 13, the Claims are rejected for the same reason as Claim 3.
As Claim 9 and 14, the Claims are rejected for the same reason as Claim 4.

As Claim 16, besides Claim 1, Anderson teaches, wherein the image of the first page is a thumbnail image (Anderson (¶0102, fig. 14C, ¶0074 line 7-9), image of the second page (page 95) is folded back while entire image of the first page is displayed. First page is a thumbnail image representation on a compact computer system of a real book page.)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5, 10, 15 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Henckel (U.S. Patent 5463725 hereinafter Henckel).
As Claim 5, besides Claim 1, Anderson may not explicitly disclose while Henckel teaches wherein the sliding operation includes an operation touching the display by an object (Henckel (col. 1 line 51-53, col. 4 line 37-44, fig. 4), user slides touch input in order to change the page number), and wherein the processor is further configured to control to stop displaying the second page partially folded back if the operation touching the display is no longer detected .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify input of Anderson instead be a touch input taught by Henckel, with a reasonable expectation of success. The motivation would be to improve user experience by offering a turning technique very similar to the turning of a page with an actual book or magazine (Henckel (col. 1 line 56-57)).	

As Claim 10 and 15, the Claims are rejected for the same reason as Claim 5.

As Claim 18, besides Claim 1, Anderson teaches the entire image of the first page is shifted in a second direction from the first direction (Anderson (¶0102, fig. 14A), the first page is shifted to the right (more information of the first page is added to the right edge))
Anderson may not explicitly disclose while Henckel teaches:
wherein the detected sliding operation is in a first direction (Henckel (col. 2 line 58-60, col. 4 line 26-28, fig. 2), sliding operation is in the left direction. Direction of turning page is depend on the sliding direction),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify input of Anderson instead be a touch input taught by Henckel, with a reasonable expectation of success. The motivation would be to improve user experience by offering a turning technique very similar to the turning of a page with an actual book or magazine (Henckel (col. 1 line 56-57)).	

As Claim 19, Anderson teaches sliding operation is in the left direction. Direction of turning page is depend on the sliding direction), the entire image of the first page is shift in a left direction (Anderson (¶0102, fig. 14A), the first page is shifted to the right (more information is added to the right edge)), sliding operation is in the left direction. Direction of turning page is depend on the sliding direction), the entire image of the first page is shifted in the right direction (Anderson (¶0102, fig. 14A), the first page is shifted to the right (more information is added to the right edge)).
Anderson may not explicitly disclose while Henckel teaches:
when the detected sliding operation is in a right direction (Henckel (col. 2 line 58-60, col. 4 line 26-28, fig. 2),
	and when the detected sliding operation is in the left direction (Henckel (col. 2 line 58-60, col. 4 line 26-28, fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify input of Anderson instead be a touch input taught by Henckel, with a reasonable expectation of success. The motivation would be to improve user experience by offering a turning technique very similar to the turning of a page with an actual book or magazine (Henckel (col. 1 line 56-57)).	

As Claim 20, Anderson teaches sliding operation is in the left direction. Direction of turning page is depend on the sliding direction), the entire image of the first page is shift in a left direction (Anderson (¶0102, fig. 14A), the first page is shifted to the right (more information is added to the right edge)), sliding operation is in the left direction. Direction of turning page is depend on the sliding direction), the entire image of the first page is shifted in the right direction .
Anderson may not explicitly disclose while Henckel teaches:
when the detected sliding operation is in a right direction (Henckel (col. 2 line 58-60, col. 4 line 26-28, fig. 2),
	and when the detected sliding operation is in the left direction (Henckel (col. 2 line 58-60, col. 4 line 26-28, fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify input of Anderson instead be a touch input taught by Henckel, with a reasonable expectation of success. The motivation would be to improve user experience by offering a turning technique very similar to the turning of a page with an actual book or magazine (Henckel (col. 1 line 56-57)).	
Anderson and Henckel may not explicitly disclose an up/down direction. However, it’s obvious to try to turn the page in the up/down arrangement in order to accommodate other languages that read up/down or different book arrangements in an up/down position.
Response to Arguments
Claim Rejections – 35 U.S.C. §112:
	Applicant does not provide the reasons for overcoming 35 U.S.C. §112. Therefore, the rejections under 35 U.S.C. §112 are not withdrawn. There are new rejections because of the current amendment(s).

Claim Rejections -- 35 U.S.C. §102:
As Claim 1, 6 and 11, Applicant argues that Henckel does not teaches “entire image of a first page is displayed” (first paragraph of page 10 in the remarks).

    PNG
    media_image1.png
    505
    624
    media_image1.png
    Greyscale

	Applicant’s argument is moot because new reference Anderson teaches the limitation(s).
	Other independent/dependent Claims are not allowable for the reason(s) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/NHAT HUY T NGUYEN/               Primary Examiner, Art Unit 2142